Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 16, 2016

                                      No. 04-16-00334-CV

                            IN THE INTEREST OF R.A.J., a Child,

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2006-CI-14957
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
Sitting:       Patricia O. Alvarez, Justice
               Luz Elena D. Chapa, Justice
               Jason Pulliam, Justice

       On July 13, 2016, we dismissed this appeal for want of prosecution because Appellant
had not paid for the record or responded to our June 16, 2016 order.
        On July 20, 2016, Appellant filed a motion to reinstate the appeal. In it, she states she is
fully prepared to pay for the record.
        On July 25, 2016, we held Appellant’s motion to reinstate in abeyance and ordered
Appellant to show cause why her notice of appeal was not untimely. We noted that Appellant’s
notice of appeal states “[t]he judgment or order appealed from was signed on February 4, 2016,
[and Appellant] filed a Motion for New Trial on March 3, 2016.”
        Appellant’s notice of appeal was due on May 4, 2016, or a motion for extension of time
to file a notice of appeal was due on May 19, 2016. See TEX. R. APP. P. 26.1(a), 26.3. See
generally Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (“[A] motion for extension of
time is necessarily implied when an appellant acting in good faith files a [notice of appeal]
beyond the time allowed by Rule [26.1], but within the fifteen-day period in which the appellant
would be entitled to move to extend the filing deadline under Rule [26.3].” (emphasis added)).
        In her response to our July 25, 2016 show cause order, Appellant acknowledged the order
she complains of was signed on February 4, 2016, she timely filed a motion for new trial, and her
notice of appeal was filed on May 26, 2016. However, Appellant did not cite any authorities to
show how this court has jurisdiction in this appeal.
       Appellant’s motion to reinstate this appeal is DENIED. See TEX. R. APP. P. 26.1;
Verburgt, 959 S.W.2d at 617 (“[O]nce the period for granting a motion for extension of time
under Rule [26.3] has passed, a party can no longer invoke the appellate court’s jurisdiction.”).


       It is so ORDERED on August 16, 2016.

                                                    PER CURIAM




       ATTESTED TO: ______________________________
                    Keith E. Hottle
                    Clerk of Court